Citation Nr: 0305695	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  01-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a skin rash on both 
thighs.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel









INTRODUCTION

The appellant is a veteran who had active service from 
December 1952 to October 1976.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2000 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO), in Reno, Nevada, which, in pertinent 
part, denied service connection for a skin rash on both 
thighs.  In the same decision, the RO granted service 
connection for prostate cancer, post radical prostatectomy, 
rated noncompensable; granted entitlement to special monthly 
compensation based on loss of use of a creative organ; and 
denied entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.  In his notice 
of disagreement with the January 2000 rating decision, the 
veteran expressly limited his appeal to the issue of service 
connection for a skin rash on both thighs.  Accordingly, this 
is the only issue before the Board.  

The Board notes that the veteran was scheduled for a personal 
hearing in February 2003 before a Veterans Law Judge in Las 
Vegas, Nevada, and was given notice of the date and time for 
the hearing.  He failed to appear for the hearing.  


FINDING OF FACT

A skin rash of the thighs was not manifested in service, and 
there is no competent evidence of a nexus between any current 
skin rash on the thighs and the veteran's active service.  


CONCLUSION OF LAW

Service connection for a skin rash on both thighs is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

The RO did not refer to the explicit provisions of the VCAA 
when, in January 2000, it initially adjudicated this claim.  
However, the Board finds that there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  The claim has been reviewed on its 
merits, and well-groundedness is not an issue.  In the 
January 2000 decision, in a June 2000 statement of the case, 
and in a January 2003 supplemental statement of the case 
(SSOC), the veteran was given notice of the evidence 
necessary to substantiate his claim, and of what was of 
record.  In the January 2003 SSOC, he was notified what 
evidence he needed to submit in order to substantiate his 
claim of service connection, and what evidence VA would 
obtain.  The SSOC specifically cited the changes in the law 
brought about by the VCAA and implementing regulations; it 
clearly explained that VA would make reasonable efforts to 
help the veteran get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been accorded VA examination.  There is 
no indication that there is any relevant evidence 
outstanding, and nothing to suggest that another examination 
is indicated.  Development is complete to the extent 
possible; VA's duties, including those mandated by the VCAA, 
are met.  


Background

Service personnel records indicate the veteran served in the 
Republic of Vietnam from February 1969 to February 1970.  
Service medical records include numerous reports of periodic 
physical examinations, all of which are negative for any type 
of skin condition.  A single reference to a skin condition is 
shown in a September 1976 clinical record showing that the 
veteran complained of a sore with some drainage on his right 
leg.  The record indicates that the sore was incurred from an 
insect bite that became infected.  The remainder of the 
service medical records are negative for diagnosis or 
treatment of a skin condition.  

Postservice evidence includes medical reports from private 
physicians, dated from September 1987 to September 1998, 
revealing treatment the veteran received for numerous medical 
conditions, primarily for prostate cancer.  The veteran 
underwent a radical retropubic prostatectomy in July 1995.  
The private medical reports also reflect treatment for skin 
conditions.  A December 1996 clinical record indicates that 
the veteran was evaluated for a skin rash on his legs that 
had manifested five days earlier.  The veteran gave a history 
of athlete's foot dating back to high school, and complained 
of recurrent lesions on his legs.  Examination revealed 
annular, erythematous, and scaly lesions with central 
clearing present in several areas on the front of both 
thighs.  There was bilateral tinea pedis with erythema and 
scaling on the soles of both feet, with light scaling in the 
lateral toe webs.  The diagnosis was tinea pedis, 
onychomycosis, and erythema annular centrifugum.  The 
physician stated "the thigh lesions are not fungal 
infections themselves, but most likely represent a 
hypersensitivity reaction to the fungal infection on the 
feet."  A September 1998 clinical report reflects follow-up 
treatment for prostate cancer; a review of symptoms at the 
time noted a recent rash on the veteran's lower extremities 
"felt to be fungal in origin."  

On VA examination in August 1999, the veteran stated that he 
had dermatitis on his thighs which first manifested in 1970 
after he returned from Vietnam.  He complained of constant 
skin eruptions, and stated that he treated the skin condition 
with oral and topical agents.  He complained of pruritic 
symptoms when the humidity was high.  Examination revealed 
annular erythematous lesions with raised borders on both 
thighs ranging from one to four centimeters in diameter.  
There was no ulceration, exfoliation, or crusting.  There 
were no associated systemic manifestations.  The examiner 
also noted toenail involvement with increased thickness.  The 
diagnosis was tinea corporis on both thighs, and tinea 
unguium on both feet.  

VA outpatient records dated from August 2000 to June 2002 
show the veteran received treatment for numerous medical 
problems, most significantly for symptoms related to his 1995 
prostatectomy.  An outpatient record dated in May 2001 
reveals that he complained of a skin rash on his legs.  
Examination revealed that his skin was warm and dry, with 
well-defined annular hyper-pigmented patches and 
erythematous.  The examiner stated that the veteran's skin 
condition was "most probably ring worm skin infection."  A 
June 2002 VA outpatient report shows diagnosis of psoriatic-
type lesions on both legs.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed (to a degree 
of disability of 10 percent or more) at any time after 
service, which are attributable to Agent Orange exposure for 
veterans who served in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  The presumptive diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  In this case, 
however, the presumptions afforded under 38 C.F.R. §§ 3.307 
and 3.309 do not apply, as the veteran's skin rash on the 
thighs has never been characterized as one of the listed 
presumptive disorders.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As noted above, other than a single incident of a sore on the 
veteran's leg due to an insect bite, the service medical 
records are entirely negative for diagnosis or treatment of a 
skin condition.  Postservice medical records, both from VA 
and private medical professionals, show diagnoses of skin 
lesions on both thighs many years after service.  The 
earliest diagnosis of a chronic skin condition is in late-
1996, approximately 20 years after the veteran's discharge 
from service.  No competent (medical) evidence of record 
relates any current skin disorder to service.  In fact, the 
only competent (medical) evidence specifically on that point, 
an opinion of the veteran's private physician, is to the 
effect that the thigh skin disorder is a hypersensitivity 
reaction to a fungal infection on his feet.  (A fungal 
infection on the feet was not reported in service, and is not 
service connected.)  There is no medical opinion to the 
contrary.  

The veteran's own statements regarding a nexus between any 
in-service incident or injury and his current skin disorders 
cannot by themselves establish the nexus between his current 
skin conditions and his military service.  He is a layperson 
and, as such, is not competent to provide probative evidence 
as to matters requiring expertise regarding specialized 
medical knowledge, skill, training, or education (such as 
medical nexus).  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Regarding the possibility of further development of 
the evidence in the form of another VA examination to 
determine the etiology of the veteran's skin disorder of the 
thighs, in the absence of any relevant complaints or findings 
in service, there would be no basis for an examiner to relate 
any current thigh skin disability to service.  Hence, further 
examination is not indicated.  

In the absence of any competent evidence that a skin rash on 
the thighs is causally related to the veteran's military 
service, service connection for such rash is not warranted.  
See Hickson, 12 Vet. App. at 253.  The doctrine of resolving 
reasonable doubt in the veteran's favor does not apply, as 
the preponderance of the evidence is against his claim.


ORDER

Service connection for a skin rash on both thighs is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

